ORDER
The above-noted attorney was disbarred from the practice of law on September 17, 1992. On November 26, 2001, he filed a Petition for Reinstatement in accordance with Article III, Rule 16 of the Supreme Court Rules of Disciplinary Procedure. Disciplinary Counsel has conducted an investigation to determine whether there is any evidence that the Petitioner does not presently possess the requisite moral fitness to resume the practice of law, and has submitted his report on the results of that investigation to this Court for review.
On December 19, 2002, the Petitioner appeared before this Court, with counsel, to show cause why his petition should be granted. Having heard the representations of the Petitioner and his counsel, and having reviewed the report submitted by Disciplinary Counsel, we hereby grant the Petition for Reinstatement subject to the following terms and conditions:
1. The Petitioner’s law practice shall be monitored by Attorney Valentino D. Lombardi. Mr. Lombardi shall review the Petitioner’s cases and submit monthly written reports to Disciplinary Counsel regarding the type and status of those matters.
2. The Petitioner shall engage the services of a public accountant who shall audit his business and client accounts on a monthly basis, and the accountant shall submit a written report on the results of those audits to Disciplinary Counsel on a monthly basis.
3. The above-noted conditions shall remain in force and effect for a period of three years from the date of this Order.
4. The Petitioner shall render one hundred (100) hours of pro bono legal services to indigent clients. This pro bono representation must be provided within the three-year period provided above. The Petitioner shall submit a written monthly statement to Disciplinary Counsel regarding his provision of pro bono legal services.